DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Hui Zhang on 07/29/2022. 
The application has been amended as follows: 
Claim 8 is cancelled. 
Claim 1 is amended as follows:
A smart drug injection device, comprising: 
a main body, comprising an accommodating space and a power button, and the power button being disposed on a surface of the main body; 
a circuit board, disposed in the accommodating space and comprising a control unit and a storage unit, the control unit being electrically connected to the storage unit and the power button, and the storage unit being used to store a weight value; 
a display, disposed on the surface of the main body and electrically connected to the control unit, and used to display the weight value; 
a syringe, disposed on one side of the main body and comprising a cylinder and a needle holder, the cylinder being used to contain a drug, one end of the cylinder being disposed with a needle, the other end of the cylinder being used to assemble with the needle holder, the top of the needle holder being movably disposed in the cylinder; and 
a transmission mechanism, disposed in the accommodating space, and comprising: a motor, a screw rod, a propelling block and a movable clamp; the motor being electrically connected to the control unit, one output end of the motor being connected with the screw rod; the propelling block being movably disposed on the screw rod; the movable clamp being disposed at one end of the propelling block and able to move between a first position and a second position relative to the propelling block; when the movable clamp being at the first position, the movable clamp clamping the bottom end of the needle holder onto the propelling block; when the movable clamp being at the second position, the movable clamp loosening 21the bottom end of the needle holder to make the bottom end of the needle holder disengaged from the propelling block; 
wherein when the power button being pressed, the control unit controlling the operation of the motor of the transmission mechanism, the motor driving the screw rod to rotate to make the propelling block move a specific distance, the propelling block in turn driving the needle holder to move a specific distance relative to the cylinder, and the needle holder pressing the drug inside the cylinder to flow out from the needle[[.]]; and
wherein the propelling block further comprises a positioning clamp, the positioning clamp comprises two clamp bodies and an elastic element, the two clamp bodies are pivotally connected to each other, and two ends of the two clamp bodies respectively have a first clamping opening and a second clamping opening, the elastic element is disposed on the first clamping opening, two ends of the elastic element are 23respectively connected with the two clamp bodies, and the second clamping opening is clamped on the screw rod.
 Claim 4 is amended as follows:
The smart drug injection device according to claim 1, wherein the smart drug injection device further comprises at least one positioning sleeve, which is disposed on the one side of the main body, and the propelling block is protrudingly disposed on the same side of the main body where the positioning sleeve is disposed, and the positioning sleeve is used for fastening the cylinder.
Claim 5 is amended as follows:
The smart drug injection device according to claim [[1]] 4, wherein the main body further comprises a positioning hole opened on one side of the main body and located between the positioning sleeve and the propelling block, and the cylinder comprises a wing portion inserted into the positioning hole.
Claim 9 is amended as follows:
The smart drug injection device according to claim 1, wherein the syringe further comprises a delivery tube and a sheath clamp, one end of the delivery tube is connected to the needle, the sheath clamp comprises a channel, the channel has a large-diameter end and a small-diameter end, an inner diameter of the large-diameter end is greater than an outer diameter of the delivery tube, an inner diameter of the small-diameter end is smaller than the outer diameter of the delivery tube, and the delivery tube is movably disposed in the channel.

Allowable Subject Matter
Claims 1-7, 9 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Xiao (CN 102406972), Okamoto et al. (US 2015/0151048), Moore (US 2015/0196707), Lav et al. (US 2002/0013522), Kamen et al. (US 2014/0188076).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a smart drug injection device comprising a transmission mechanism with a motor, a screw rod, a propelling block, and a movable clamp; wherein the propelling block with a positioning clamp, the positioning clamp comprises two clamp bodies and an elastic element, the two clamp bodies are pivotally connected to each other, and two ends of the two clamp bodies respectively have a first clamping opening and a second clamping opening, the elastic element is disposed on the first clamping opening, two ends of the elastic element are 23respectively connected with the two clamp bodies, and the second clamping opening is clamped on the screw rod, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783